Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000183
                                                         27-MAR-2012
                                                         01:11 PM



                           SCWC-10-0000183

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          WOLFGANG EISERMANN,
                   Petitioner/Petitioner/Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent/Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(ICA NO. CAAP-10-0000183; S.P.P. NO. 10-1-0045 (CR. NO. 91-2964))

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (by: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
        Circuit Judge Kubo, in place of Duffy, J., recused)

        Petitioner/Petitioner/Appellant Wolfgang Eisermann’s

application for writ of certiorari, filed on February 16, 2012, is

hereby rejected.

        DATED: Honolulu, Hawai#i, March 27, 2012.


Wolfgang Eisermann (Pro Se)      /s/ Mark E. Recktenwald
on the application
                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Edward H. Kubo, Jr.